Citation Nr: 1244212	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-16 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 23, 1981 for the assignment of a 10 percent disability evaluation for degenerative joint disease and lumbosacral strain.  

2.  Entitlement to an evaluation in excess of 10 percent disabling for degenerative arthritis with lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from November 1953 to November 1956 and from September 1957 to July 1980.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 1983 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Evidence pertinent to the issue of an evaluation in excess of 10 percent disabling for degenerative arthritis with lumbosacral strain was added to the claims file after the RO last issued an adjudicative document addressing that issue.  In a document received in February 2012, the Veteran waived his right to have the RO review that evidence in the first instance.  The Board will therefore proceed to adjudicate the appeal as to that issue with consideration of all pertinent evidence.  See 38 C.F.R. § 20.1304(c) (2012).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease lumbosacral strain for the period from August 1, 1980 to October 23, 1981 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Degenerative arthritis with lumbosacral strain has not manifested as forward flexion of the thoracolumbar spine limited to less than 90 degrees, a combined range of motion of the thoracolumbar spine less than 240 degrees, ankylosis, neurologic manifestations, intervertebral disc syndrome, or guarding or spasm severe enough to result in abnormal gait or abnormal contour, such as scoliosis, reversed lordosis or abnormal kyphosis, of the thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent disabling for degenerative arthritis with lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a Diagnostic Code 5242 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA received the Veteran's claim of entitlement to an increased evaluation in July 2007.  In a December 2007 letter, VA notified the Veteran of the information and evidence needed to substantiate his claim and of his and VA's respective duties in obtaining evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1).  This letter satisfied VA's duty to notify with regard to the VCAA.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has assisted the Veteran in obtaining treatment records from Wilford Hall Medical Center and associated the records with the claims file.  VA provided a medical examination of his lumbar spine in January 2008.  The Veteran has contended that the examination was not adequate.  An adequate examination is one that takes into account the relevant history of the disability, describes the disability in sufficient detail so that VA can make an informed decision, and includes an analysis of any opinion rendered that the Board can weigh against contrary evidence.  See Stefl v. Nicholson 21 Vet. App. 120, 123-24 (2007).  

The January 2008 examination report includes a statement that medical records were not available for review; including apparently the claims file.  However, review of the claims file is not a requisite for an adequate examination, it is merely a concise way of referring to the medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).  Here, the claims file does not contain evidence of significance for the rating period on appeal that is not included in the examination report.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2008) (explaining that the temporal focus of a claim for an increased rating is the period from one year prior to receipt of the claim to the date of the final adjudication of the claim); see also Francisco v. Brown, 7 Vet. App. 55 (1994) ("present level of disability is of primary concern" for increased-rating claims).  The evidence from Wilford Hall Medical Center, identified by the Veteran after the examination, contains reports of lumbago and back pain; reports that do not add to the findings listed in the January 2008 examination report.  Additionally, there is no indication that the Veteran receives treatment from VA for his lumbar spine condition.  During the examination the examiner obtained a sufficient medical history of the disability on appeal from the Veteran.  Indeed, he informed the examiner in January 2008 that he self manages his lumbar spine condition and does not receive physician directed treatment in that regard.  Hence, there is no additional medical history that the examiner could have reviewed that is relevant to this claim and not already provided by the Veteran to the examiner.  

The Board thus finds that the examiner considered the available relevant history of the Veteran's lumbar spine disability.  The examiner described the Veteran's disability in sufficient detail for the Board to make an informed decision in this case.  The examiner described the Veteran's report of how his disability affects his daily functioning and explained the findings when such explanation was necessary.  The Board therefore finds that the examination is adequate.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Service connection was established for his lumbar spine disability in a December 1983 rating decision and the 10 percent rating has been effective since October 1981.  The Veteran contends that a higher rating is warranted.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Disabilities of the spine are rated under the under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) found at 38 C.F.R. § 4.71a.  Intervertebral disc syndrome can, alternately, be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" also found at § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the percentage assigned depends on the duration of such episodes.  38 C.F.R. § 4.71a.  For that purpose, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.  That General Formula applies to all disabilities of the spine, including the Veteran's which has been assigned a Diagnostic Code of 5242 for degenerative arthritis of the spine.  

Under the General Formula, an evaluation of 10 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine is assigned a 50 percent rating.  Id.  

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id at Note (5).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is from zero to 30 degrees, and left and right lateral rotation are from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the cervical spine is 340 degrees, and the normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

In January 2008, VA afforded the Veteran an examination of his spine.  The examiner noted the Veteran's report that he self manages his low back problems, has no physician guided treatment, and uses no assistive devices.  He report daily low back pain, with intensity in the morning of a level of 2 to 3 on an increasing scale of 0 to 10, but that after approximately 1 hour the pain has decreased to a level of between 0 and 1.  He also reported that he has morning stiffness which lessens after about 1 hour.  He denied fatigue, lack of endurance, and lower extremity neurologic symptoms.  He reported localized low back pain.  As to flare-ups, he reported that he had one approximately one month prior to the examination, it lasted for one week, he has these once every two months, and they involve an increase in pain to a level of 7, and that he has awakened with swelling requiring application of a hot pack.  He reported that he takes aspirin daily and occasionally takes Aleve.  He denied any incapacitating episodes in the past 12 months, and denied any neurologic symptoms.  

The Veteran reported that he avoids lifting and vacuuming and hires others to perform yard work.  He has been retired since 1999.  He described no functional disc limitation.  He reported that prolonged sitting can result in stiffness.  He reported that he could walk 3 to 8 blocks limited by tiredness and fatigue, but without back pain.  

Physical examination found the Veteran to have a normal gait and slightly decreased lumbar lordosis.  Examination was negative for spasm, tenderness, increased muscular tension, or pain of his back with palpation.  As to range of motion studies, the examiner described the Veteran as obese with huge abdominal protuberance and therefore forced passive motion was not possible.  Forward flexion was from 0 to 90 degrees, extension from 0 to 35 degrees, lateral extension from 0 to 35 degrees - with the second attempt resulting in pain in the paravertebral area, and lateral rotation was from 0 to 45 degrees in each direction.  

The examiner stated that range of motion studies were terminated after the second attempt.  He explained that after the second repetition he had muscle pain associated with no warm up or stretching prior to the examination but that there was no difference in his range of motion from the first to the second repetition.  Neurologic examination was negative.  Straight leg raising was negative while sitting; he reported right back pain on straight leg raising.  X-rays showed mild degenerative changes but maintained disc spaces.  The examiner diagnosed spondylosis of the lumbar spine without radiculopathy.  

Submitted by the Veteran are records of treatment in 1988 but those records are of little probative value as to the severity of his disability during the period from one year prior to his claim to the present.  More recent records show no disability more severe than what was shown at the examination.  Indeed, those records include no reports of back symptoms between 2007 and March 2010 other than a July 2007 report of lumbago and back pain while sitting and a January 2008 report of lumbago.  The 2008 record documents myalgia but specifically no arthralgia.  It was noted in September 2009 that he was pain free.  

This evidence shows that the Veteran's service-connected lumbar spine disability does not approximate the criteria for a rating higher than the 10 percent already assigned.  It shows that he does not have intervertebral disc syndrome or neurologic abnormalities associated with his service connected lumbar spine disability and therefore a rating based on such episodes or a rating based on neurologic abnormalities is not warranted.  

The evidence shows that he has normal range of motion of his thoracolumbar spine.  The examination report addressed the DeLuca factors, but these did not result in any additional limitation of function.  Although only two repetitions of motion were performed, it is clear from the report that the test was terminated due to a lack of warm-up prior to the test.  The examiner explained that the pain that resulted was muscle pain that did not reduce the range of motion.  Taking that explanation into account the Board concludes that there was no limitation of function due to pain or any other factor that resulted in his disability approximating the criteria for a higher rating.  

Although the Veteran reported that he has flare-ups with an increase in pain to a level of 7, there is no indication that these flare-ups result in disability that approximates the criteria for a rating higher than 10 percent.  His description, documented in the Wilford Hall Medical Center records, of pain with prolonged sitting tends to show that the flare-ups do not result in disability that approximates the criteria for a higher rating.  Additionally, the non flare-up disability level is one that does not result in other than normal motion, tending to show that the flare-ups as he has described them, do not result in disability that approximates the criteria for higher rating.  

The evidence does not show that he had muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  There is no indication that he has ever had vertebral body fracture and disc height is maintained.  He has never been found to have ankylosis of the spine.  This shows that his service-connected lumbar spine disability does not approximate the criteria for a rating higher than 10 percent under the General Formula.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to his back symptoms and the severity of such.  The Veteran has provided lay evidence with respect to his back symptoms and the severity of such in lay statements and during the course of his VA examination.  The Board finds that the Veteran is competent to provide such statements regarding back symptoms like pain as such are observable symptoms.  However, with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have where these types of findings are not readily observable by a lay person.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to the severity of a complex, internal medical process like degenerative arthritis which requires radiology reports to diagnose.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic problems.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  

As such, the Board has considered the Veteran's reported back symptoms in evaluating his assigned rating; however, in determining the severity of the Veteran's overall disability, the objective medical findings and opinions provided by mental health treatment reports and the VA examination report have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2012).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the Veteran has been found to have muscle pain on motion and has reported pain and stiffness on extended sitting and in the first hour of the morning.  These symptoms are contemplated by the rating schedule in that the General Formula together with 38 C.F.R. § 4.40 and § 4.45 address motion, spasm, and guarding, including the effect of pain on his ability to function.  The Veteran has demonstrated normal motion of his lumbar spine and the scheduler criteria provides for ratings for more severe symptoms, such as where guarding or spasms results in abnormal curvature of the spine, which is not present here, and where symptoms results in considerably less motion than that demonstrated by the Veteran.  There are no symptoms found or described that fall outside of the schedule.  Even if it is argued that the schedule does not contemplate static pain and stiffness - such as during prolonged sitting - there are no related factors in this case.  In this regard the Veteran has not been hospitalized for his lumbar spine disability, he has been retired for many years and there is thus no evidence of interference with employment during the relevant period, nor are there any factors present that are similar in kind or degree to those examples.  As neither the first nor second Thun step is resolved favorably to the Veteran in this case, the Board declines to remand this issue to the RO for referral for extraschedular consideration.  

In summary, the preponderance of evidence shows that the Veteran's service-connected degenerative arthritis with lumbosacral strain has not approximated the criteria for a higher evaluation for any period on appeal.  There is no basis to "stage" his rating under Hart because his back disability has never been more than 10 percent disabling at any time during the appeal period.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an evaluation in excess of 10 percent disabling for degenerative arthritis with lumbosacral strain is denied.  


REMAND

Review of the claims file reveals that the Veteran initiated an appeal of the effective date of the initial rating assigned for degenerative arthritis of his lumbosacral spine in a December 1983 rating decision, the benefit sought was never granted, and he did not withdraw his appeal, but a statement of the case was never provided.  Thus a remand is necessary.  

Under 38 U.S.C.A. § 7105(c) an appeal to the Board is initiated by the filing of a notice of disagreement within a specified period following the mailing of a decision by the agency of original jurisdiction (AOJ, which is the RO in this case).  For other than simultaneously contested claims, which this was not, that period is one year.  38 U.S.C.A. § 7105(b).  Once a timely notice of disagreement is filed, if the disagreement is not resolved, by either granting the benefit sought or through withdrawal of the notice of disagreement, the AOJ shall prepare a statement of the case and submit the statement of the case to the claimant and the claimant's representative.  38 U.S.C.A. § 7105(d).  

In November 1983, the Board granted the Veteran's appeal as to entitlement to service connection for degenerative arthritis of the lumbosacral spine.  It did not specify a rating or an effective date for the award.  In a December 1983 rating decision, the RO implemented that award and assigned a noncompensable rating from August 1, 1980, one day after the Veteran was separated from active service, and a 10 percent rating from January 7, 1983.  It mailed that decision to the Veteran the following month.  In May 1984, the RO received a writing from the Veteran, identified by him as a notice of disagreement with that decision, in which he stated "I believe that the same evidence that proved service connection for my disability should also prove a 10% disability rating since I was discharged on July 31, 1980."  

The RO issued another decision in July 1984, mailing it to him in August 1984.  In that decision, it referred to the notice of disagreement and changed the effective date of the 10 percent award to October 23, 1981.  In October 1984, the RO received another writing from the Veteran, identified by him as a notice of disagreement with the later decision, in which he again contended that the effective date of the 10 percent award should be August 1, 1980.  

In January 1985, the RO sent a letter to the Veteran explaining essentially what it had explained in the previous decision.  No further communication on this matter was received by the RO.  

Here, the Board can find no authority requiring the Veteran to respond after the January 1985 letter was sent, or for that matter after he initially filed his notice of disagreement with the December 1983 decision.  It is clear not only from both of the documents that he submitted that he disagreed with an assignment of the 10 percent rating effective later than August 1, 1980.  He did not withdraw his notice of disagreement.  Nor was the benefit sought granted.  Therefore, statue required VA to send him a statement of the case in response to the May 1984 notice of disagreement.  This has not been accomplished and a remand is therefore necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Provide the Veteran and his representative with a statement of the case on the issue of entitlement to a 10 percent evaluation effective for the period from August 1, 1980 to October 23, 1981; and notice as to his procedural and appellate rights in perfecting that appeal to the Board.  Return the matter to the Board only if he perfects the appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


